In the Missouri Court of Appeals
                      Eastern District
                                                 DIVISION TWO

SHAMIKA M. THOMAS,                                         )        No. ED107978
                                                           )
                             Appellant,                    )        Appeal from the Circuit Court
                                                           )        of St. Charles County
vs.                                                        )
                                                           )        Honorable Ted House
STATE OF MISSOURI,                                         )
                                                           )
                             Respondent.                   )        FILED: April 21, 2020

                                                     Introduction

           Shamika M. Thomas (“Thomas”) appeals from the judgment of the motion court denying

her Rule 24.0351 motion for post-conviction relief. Because Thomas absconded for over twenty

months across two separate incidents, we dismiss the appeal pursuant to the escape rule.

                                          Factual and Procedural History

           The State charged Thomas with one count of stealing property valued between $500 and

$25,000 arising out of an incident in which Thomas stole baby formula from a Walmart. In July

2013, Thomas pleaded guilty to stealing in exchange for the State recommending Thomas

receive a five-year suspended sentence with five years of supervised probation. The plea court

accepted Thomas’s plea and sentenced Thomas to a five-year suspended sentence with five years

of supervised probation.




1   All Rule references are to Mo. R. Crim. P. (2018).
       In August 2014, a probation violation report was filed. The court issued a capias warrant.

Eight months later, in April 2015, the capias warrant was served on Thomas. In June 2015, the

court ordered Thomas to 120 days in jail, which Thomas began to serve and then completed

early in August 2015 upon motion of the State.

       Subsequently, probation violation reports were filed in October 2015, November 2015,

January 2016, and August 2016. These violations included, among other things, Thomas failing

to report following her early release from jail and failing to reside at her address on file with her

probation officer.

       In August 2016, the court issued another capias warrant and suspended Thomas’s

probation. The court scheduled a probation status hearing for September 2016. Thomas failed to

appear at the probation status hearing. One year later, in September 2017, the capias warrant

was served on Thomas.

       In March 2018, the court held a probation revocation hearing, at which Thomas appeared.

The State called Brian McKay, a probation officer assigned to Thomas’s case who testified as to

the timing and nature of Thomas’s probation violations. Following evidence, the court found

that Thomas had violated her probation, specifically finding multiple reporting violations. The

court revoked Thomas’s probation and ordered that Thomas’s sentence be executed.

       In July 2018, Thomas filed a pro se Rule 24.035 motion for post-conviction relief. In

April 2019, Thomas filed an amended motion. The amended motion contained only one claim,

which alleged Thomas’s sentence was unlawfully excessive.

       The motion court dismissed Thomas’s motion. Thomas now appeals.

                                          Point on Appeal

       In her sole point on appeal, Thomas alleges the motion court clearly erred in denying her



                                                  2
Rule 24.035 motion for post-conviction relief because her sentence exceeded the maximum

length authorized by law.

                                             Discussion

       The State proposes that this Court apply the escape rule to this case and dismiss

Thomas’s appeal. This Court may invoke the escape rule “to protect the orderly and efficient use

of its resources.” Conn v. State, 590 S.W.3d 887, 889 (Mo. App. E.D. 2019) (quoting State v.

Troupe, 891 S.W.2d 808, 811 (Mo. banc 1995)). Application of the escape rule “den[ies] the

right of appeal to a criminal defendant who escapes justice.” Id. (internal quotation omitted).

We may apply the escape rule in post-conviction cases, and we can do so even if the motion

court did not apply the escape rule. Wartenbe v. State, 583 S.W.3d 115, 121 (Mo. App. E.D.

2019) (internal citation omitted). Application of the rule requires that the escape caused some

prejudice to the criminal justice system. Troupe, 891 S.W.2d at 811. “However, once it is

established that the escape resulted in prejudice, the ultimate decision to apply the escape rule is

discretionary.” Conn, 590 S.W.3d at 889 (citing Wartenbe, 583 S.W.3d at 121).

       Approximately eight months passed between the issuance of the first capias warrant and

its service, resulting in Thomas being jailed. Notwithstanding Thomas’s first absconding

resulting in her confinement, Thomas absconded again, with approximately thirteen months

passing between the issuance of the second capias warrant and its service. Thomas necessarily

prejudiced the criminal justice system by delaying proceedings approximately twenty months.

See Conn, 590 S.W.3d at 890 (citing Troupe, 891 S.W.2d at 811) (holding that a delay of

approximately twenty months is necessarily prejudicial, and citing Troupe for the proposition

that a delay of only eight-plus months is necessarily prejudicial).

       We exercise our discretion to apply the escape rule, finding it warranted in this case.

First, as just discussed, Thomas caused a significant prejudicial delay. See id. Second, Thomas
                                                  3
reportedly violated her probation at least five times, with some of those reports containing

multiple violations. See Wartenbe, 583 S.W.3d 115, 123 (internal citations omitted) (“This

Court repeatedly has found that absconding after violating the terms of probation demonstrates

the requisite contempt for the judicial process justifying dismissal of the absconder’s claim under

the escape rule.”). Finally, Thomas absconded not once, but twice, with the second escape

occurring after she had already been jailed for the first. “Those who seek the protection of this

legal system must . . . be willing to abide by its rules and decisions.” Troupe, 891 S.W.2d at 810

(internal quotation omitted). Given the facts of this case, we would only embolden disregard for

the judicial system if we did not apply the escape rule here.

       Thomas’s multiple escapes demonstrated significant disrespect for our judicial system

and adversely impacted the criminal justice system. Accordingly, we deny Thomas’s appeal

without reaching its substantive merits. See Troupe, 891 S.W.2d at 811.

                                            Conclusion

       The appeal is dismissed.


                                              _______________________________
                                              KURT S. ODENWALD, Judge

Philip M. Hess, P.J., concurs.
Lisa P. Page, J., concurs.




                                                 4